Walker, J.
A judgment against a remote endorser after dismissal as to the maker of the note, was erroneous; but this is not a proper case for injunction after more than one year had elapsed from the date of judgment. (Art. 3931, P. D.) Nor was a bill of review the proper remedy. The case should have been brought up on error. (Art. 1489, P. D.; Larson v. Moore, 1 Texas, 27; Seguin v. Maverick, 24 Texas; Lewis v. San Antonio, 26 Texas, 317.)
There is no prayer in the petition for a new trial on the merits. Error of law is all that is complained of.
The judgment of the District Court is affirmed.
Affirmed.